On Petition for Rehearing.
Roby, J.
2. The case of Cordes v. Bailey (1906), 39 Ind. App. 83, is not in conflict with the decision herein. It was held in that case that the parties were bound by their contract. It was not held that parties competent to make a contract might not, at their pleasure, cancel, *694abandon, modify or change it. It is not necessary to decide whether there is evidence in the record sufficient to sustain a finding that the original contract had not been abandoned. The sole question is whether there is evidence to sustain the finding made by the general verdict, and that being the case, an affirmance follows.
5. There is no special formula or set of words which must be used in abrogating or modifying a contract. The question is one of fact, to be determined in the trial court upon the evidence in each case.
The petition for rehearing is overruled.